          Case 5:17-cv-04467-BLF Document 405 Filed 03/11/21 Page 1 of 9




 1    DUANE MORRIS LLP                                        DUANE MORRIS LLP
      D. Stuart Bartow (SBN 233107)                           Matthew C. Gaudet
 2    Email: DSBartow@duanemorris.com                         Admitted Pro Hac Vice
      Nicole E. Grigg (SBN 307733)                            mcgaudet@duanemorris.com
 3    Email: NEGrigg@duanemorris.com                          Robin L. McGrath
      2475 Hanover Street                                     Admitted Pro Hac Vice
 4    Palo Alto, CA 94304-1194                                rlmcgrath@duanemorris.com
      Tel.: 650.847.4150                                      David C. Dotson
 5    Fax: 650.847.4151                                       Admitted Pro Hac Vice
                                                              dcdotson@duanemorris.com
 6    DUANE MORRIS LLP                                        Jennifer H. Forte
      Joseph A. Powers                                        Admitted Pro Hac Vice
 7    Admitted Pro Hac Vice                                   jhforte@duanemorris.com
      japowers@duanemorris.com                                1075 Peachtree Street, Ste. 2000
 8    Jarrad M. Gunther                                       Atlanta, GA 30309
      Admitted Pro Hac Vice                                   Telephone: 404.253.6900
 9    jmgunther@duanemorris.com                               Facsimile: 404.253.6901
      30 South 17th Street
10    Philadelphia, PA 19103                                  (Complete list of counsel for Defendant
      Telephone: 215.979.1000                                 on signature page)
11    Facsimile: 215.979.1020

12    Attorneys for Defendant
      SONICWALL INC.
13
                                 UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
                                          SAN JOSE DIVISION
16
     FINJAN LLC., a Delaware Limited Liability           Case No. 5:17-cv-04467-BLF (VKD)
17   Company,
                                                         DEFENDANT SONICWALL INC.’S
18                                Plaintiff,             RESPONSE TO FINJAN’S MOTION IN
            vs.                                          LIMINE NO. 1 TO PRELUDE TESTIMONY
19                                                       ON WRITTEN DESCRIPTION FROM
     SONICWALL, INC., a Delaware                         SONICWALL’S TECHNICAL EXPERTS
20   Corporation
                                                         Date:        March 18, 2021
21                                Defendant.             Time:        1:30 PM
                                                         Courtroom:   3, 5th Floor
22                                                       Judge:       Hon. Beth Labson Freeman

23

24

25

26

27

28
                                                     i
      SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 1 TO PRECLUDE TESTIMONY ON WRITTEN DESCRIPTION
                     FROM SONICWALL’S TECHNICAL EXPERTS, CASE NO. 5:17-CV-04467-BLF-VKD
             Case 5:17-cv-04467-BLF Document 405 Filed 03/11/21 Page 2 of 9




 1                                  TABLE OF REFERENCED EXHIBITS1
 2   September 4, 2020 Expert Report of Dr. Avi Rubin Regarding Invalidity
     of U.S. Patent No. 8,225,408, U.S. Patent No. 7,975,305, U.S. Patent
 3   No. 7,613,926, and U.S. Patent No. 6,965,968                          Ex. 42
 4   September 4, 2020 Expert Report of Dr. Kevin Almeroth on Invalidity
     of U.S. Patent Nos. 6,154,844 and 8,141,154                                   Ex. 43
 5   September 4, 2020 Expert Report of Patrick McDaniel Regarding the
     Invalidity of the ’494 and ’780 Patents                                       Ex. 44
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   1
         All exhibits are attached to the Declaration of Jarrad M. Gunther.
                                                           1
         SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 1 TO PRECLUDE TESTIMONY ON WRITTEN DESCRIPTION
                         FROM SONICWALL’S TECHNICAL EXPERTS, CASE NO. 5:17-CV-04467-BLF-VKD
             Case 5:17-cv-04467-BLF Document 405 Filed 03/11/21 Page 3 of 9




 1   I.        INTRODUCTION

 2             The Federal Circuit and district courts have confirmed that, in conducting a written

 3   description analysis, it is appropriate to use the scope of the claims necessary for the plaintiff’s

 4   infringement case. Finjan ignores this law and mischaracterizes the written description analyses of

 5   SonicWall’s experts. In reality, Finjan is attempting a late summary judgment motion because Finjan

 6   disagrees with the opinions of SonicWall’s experts. That challenge would have failed even if timely,

 7   but the question here is simply whether SonicWall’s experts used a legally improper methodology.

 8   They did not.

 9   II.       ARGUMENT

10             A.      Legal Standard

11                     1.      Standard for Written Description

12             Compliance with the written description requirement is a question of fact. Ariad Pharm., Inc.

13   v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010). “[T]he purpose of the written description

14   requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not

15   overreach the scope of the inventor’s contribution to the field of art as described in the patent

16   specification.’” Id. at 1353-54 (citations omitted). In determining whether the written description

17   requirement is met, courts analyze “whether the disclosure of the application relied upon reasonably

18   conveys to those skilled in the art that the inventor had possession of the claimed subject matter as

19   of the filing date.” Id. at 1351. “[T]he purpose of the written description requirement is to ‘ensure

20   that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the

21   inventor’s contribution to the field of art as described in the patent specification.’” Univ. of Rochester

22   v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004) (citation omitted). Even a claim term that

23   has been construed by the Court can render a claim invalid under 35 U.S.C. § 112. See, e.g., Auto.

24   Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed. Cir. 2007) (“ATI sought [during

25   claim construction] to have the scope of the claims . . . include both mechanical and electronic side

26   impact sensors. It succeeded, but then was unable to demonstrate that the claim was fully enabled.”).

27                     2.      Plaintiff’s Infringement Theory Is Highly Relevant To The Written
                               Description Inquiry
28
                                                         1
          SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 1 TO PRECLUDE TESTIMONY ON WRITTEN DESCRIPTION
                         FROM SONICWALL’S TECHNICAL EXPERTS, CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 405 Filed 03/11/21 Page 4 of 9




 1          As a threshold issue, the written description requirement is dependent on the scope of the

 2   claims. The written description analysis thus requires both “an inquiry into the specification,” and

 3   “an inquiry into the scope of the invention.” Verinata Health, Inc. v. Ariosa Diagnostics, Inc., C.A.

 4   No. C 12-05501 SI, 2014 U.S. Dist. LEXIS 57519, at *7 (N.D. Cal. Apr. 23, 2014); see also

 5   LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005) (“Although

 6   the specification would meet the requirements of section 112 with respect to a claim directed to that

 7   particular engine, it would not necessarily support a broad claim to every possible type of fuel-

 8   efficient engine, no matter how different in structure or operation from the inventor’s engine.”).

 9          In view of this required framework, it is permissible for an expert to consider the plaintiff’s

10   infringement allegations regarding a given claim element to determine the scope of the claim

11   necessarily encompassed by those allegations. This is because infringement contentions describe

12   “the scope of what [a plaintiff] asserts is claimed by the patents” and therefore impact a defendant’s

13   written description defenses. Verinata Health, 2014 U.S. Dist. LEXIS 57519, at *7 (allowing

14   defendant to amend its written description defenses in invalidity contentions after plaintiff amended

15   its infringement contentions to expand the asserted scope of its claims).

16          It is well established that if a patentee seeks a broad claim scope for infringement, there must

17   be adequate disclosure in the specification for that claim scope to be valid. Cf. Liebel-Flarsheim Co.

18   v. Medrad, Inc., 481 F.3d 1371, 1380 (Fed. Cir. 2007) (“The irony of this situation is that Liebel

19   successfully pressed to have its claims include a jacketless system, but, having won that battle, it

20   then had to show that such a claim was fully enabled, a challenge it could not meet. The motto,

21   ‘beware of what one asks for,’ might be applicable here.”). A defendant (and its experts) need not

22   agree with the plaintiff’s interpretation of the scope of the claim, but can opine that if plaintiff’s

23   assertions are correct for purposes of infringement, it must also be correct for purposes of invalidity.

24   Amgen Inc. v. Hoechst Marion Rousse, 314 F.3d 1313, 1330 (Fed. Cir. 2003) (“[C]laims are

25   construed the same way for both invalidity and infringement.”).

26          The Federal Circuit has recognized the propriety of this type of analysis. For example, in

27   Rivera v. ITC, 857 F.3d 1315, 1319 (Fed. Cir. 2017), the Federal Circuit noted “[b]oth parties

28   analyze[d] the written description issue under the assumption that the asserted claims read on
                                                     2
      SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 1 TO PRECLUDE TESTIMONY ON WRITTEN DESCRIPTION
                      FROM SONICWALL’S TECHNICAL EXPERTS, CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 405 Filed 03/11/21 Page 5 of 9




 1
     Solofill's K2 and K3 cup-shaped containers.” 857 F.3d at 1319. It found “written description support
 2
     for broad claims covering a receptacle with integrated filter such as Solofill's accused products and
 3
     Rivera's Eco-Fill products is lacking.” Id. at 1321; see also Auto. Techs., 501 F.3d 1274 at 1285.
 4
            Similarly, as stated in Ware, “[t]he issue here is whether or not the '592 specification supports
 5
     claim 1 as now asserted by plaintiffs in order to sustain their charge of infringement. It is these
 6
     assertions by plaintiffs that give rise to Section 112(1) issues.” Ware v. Abercrombie & Fitch Stores
 7
     Inc., C.A. No. 4:07-CV-00122 RLV, 2011 WL 13322747, at *20 (N.D. Ga. Oct. 17, 2011), report
 8
     and recommendation adopted, C.A. No. 4:07-CV-00122-RLV, 2012 U.S. Dist. LEXIS 206575, 2012
 9
     WL 13134065 (N.D. Ga. Mar. 1, 2012). “If claim 1 is read broadly to capture defendants' systems,
10
     the '592 patent is invalid under Section 112(1). If claim 1 is construed to cover that which is disclosed
11
     in the '592 specification, defendants have not infringed.” Id. at *28.
12
            Further, in Visteon 1, the court denied Visteon’s motion for summary judgment on Garmin's
13
     § 112 defenses, stating that Garmin’s expert “ties his opinions both to the full scope of the claims, as
14
     interpreted by him based upon Visteon's infringement contentions, and to the time of filing.” Visteon
15
     Glob. Techs., Inc. v. Garmin Int'l, LLC, C.A. No. 10-cv-10578, 2015 U.S. Dist. LEXIS 33306, at
16
     *31 (E.D. Mich. Mar. 18, 2015) (“Visteon 1”). Visteon then brought a motion in limine to exclude
17
     Garmin’s § 112 defenses that were allegedly directed to the accused products, and the court agreed
18
     with the Special Master’s Report and Recommendation denying that motion as well. Visteon Glob.
19
     Techs., Inc. v. Garmin Int'l, Inc., C.A. No. 10-cv-10578, 2016 U.S. Dist. LEXIS 145316, at *12 (E.D.
20
     Mich. Oct. 20, 2016) (“Visteon 2”). The Special Master stated “only at trial will the theoretical
21
     construction suggested by Dr. Michalson (based on Visteon's infringement contentions) become real
22
     or vanish. At trial, Visteon will have to take a stand, but it has not done so in the motion in limine,
23
     and thus its effort to block Garmin's §112 defense is still premature.” Visteon Glob. Techs., Inc. v.
24
     Garmin Int'l, Inc., C.A. No. 2:10-cv-10578-PDB-DRG, 2016 U.S. Dist. LEXIS 145816, at *27 (E.D.
25
     Mich. Aug. 10, 2016) (“Visteon 2 Special Master Report”). The Special Master also noted:
26
            [W]ere Visteon to present an understanding of the '060 Patent claims that actually align with
27
            the patent disclosure, Garmin would have no need for its § 112 defenses. But if Visteon
28
                                                         3
      SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 1 TO PRECLUDE TESTIMONY ON WRITTEN DESCRIPTION
                      FROM SONICWALL’S TECHNICAL EXPERTS, CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 405 Filed 03/11/21 Page 6 of 9




 1          proceeds at trial with its overbroad interpretation that far exceeds any reasonable "plain and

 2          ordinary" meaning of the claim language, Garmin must be able to present its § 112 defenses—

 3          the critical fetters that keep patent owner's honest to the invention they actually disclosed.

 4   Id. at *24-25. Like SonicWall’s experts’ written description analysis, Garmin’s expert’s “opinions

 5   flow from what he perceives to be Visteon’s interpretation of the claims.” Id. at *29.

 6          B.      SonicWall’s Experts’ Written Description Analyses are Proper

 7                  1.      SonicWall’s Experts Used The Correct Methodology

 8          SonicWall’s experts followed this case law in every respect. For purposes of analyzing the

 9   written description support of a given claim element, SonicWall’s experts determined and then

10   applied the scope of that claim element based on Finjan’s infringement assertions. There is no

11   methodological problem with this approach, and Finjan cites no case law holding otherwise.

12          Likewise, SonicWall’s experts do not engage in “claim construction” or provide any claim

13   construction positions beyond those adopted by the Court. SonicWall’s experts simply follow the

14   written description case law by identifying the claim scope necessarily asserted by Finjan based on

15   its infringement analysis. To do so, SonicWall’s experts identify specific claim elements in the

16   asserted claims that are the focus of each written description analysis undertaken by the experts. See,

17   e.g., Exs. 42 at ¶682; 43 at ¶611, 44 at ¶351. The experts then focus on Finjan’s infringement

18   allegations to understand the necessary scope (i.e., breadth) given to those claim elements under

19   Finjan’s own allegations, before analyzing that claim scope for written description support. See, e.g.,

20   Exs. 42 at ¶¶683-685; 43 at ¶¶612-613, 44 at ¶¶352-353. Ultimately, for the elements identified by

21   SonicWall’s experts, they conclude that the written description does not convey to one of ordinary

22   skill in the art an invention of the scope that has necessarily been applied by Finjan for infringement.

23   SonicWall’s experts do not opine – as Finjan argues – that every infringing embodiment must be

24   disclosed in the specification, nor do they assign new claim constructions. Rather, they explain what

25   the written description teaches to a person of ordinary skill in the art, and explain why those teachings

26   do not support a claim scope sufficient to cover Finjan’s allegation of infringement.

27                  2.      Finjan’s “4-Step” Characterization Is Incorrect

28          Finjan alleges that “[t]he SonicWall Technical Experts’ methodology has four steps:
                                                      4
      SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 1 TO PRECLUDE TESTIMONY ON WRITTEN DESCRIPTION
                      FROM SONICWALL’S TECHNICAL EXPERTS, CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 405 Filed 03/11/21 Page 7 of 9




 1          1.      Identifying an infringement contention by Finjan against a SonicWall product or

 2                  functionality;

 3          2.      Based on Finjan’s contention, forming an alternative construction of a claim

 4                  limitation(s);

 5          3.      Reasoning that Finjan would have adopted this alternative construction; then
            4.      Stating an opinion as to whether the written description teaches or suggests an
 6
                    embodiment conforming to the alternative claim construction.”
 7
     Finjan Br. at 1. Beyond what Finjan calls “Step 1,” Finjan mischaracterizes the experts’ analysis.
 8
            Finjan’s so-called “Step 2” and “Step 3” do not exist in SonicWall’s experts’ analysis, as
 9
     SonicWall’s experts do not offer “alternative constructions,” nor do SonicWall’s experts offer any
10
     reasons that Finjan would have adopted any (non-existent) alternative constructions. Instead,
11
     SonicWall’s experts did exactly what the case law says they should do: determine the necessary
12
     breadth of a given claim element based on Finjan’s infringement assertions, and then determine
13
     whether the specification supports a claim element with that breadth.
14
            Finjan’s so-called “Step 4” is likewise incorrect both because it is wrongly predicated on non-
15
     existent “alternative constructions,” and because it suggests that the written description inquiry by
16
     SonicWall’s experts was simply based on searching for “an embodiment.” Finjan’s experts did not
17
     opine that there must be a specific or exact embodiment in the specification mirroring Finjan’s
18   infringement allegations. Instead, they analyzed whether the written description conveys to one of
19   ordinary skill in the art that the inventors possessed an invention broad enough to encompass the
20   types of things Finjan alleges satisfy the claim element in question. In other words, whether the
21   written description supports the full scope of the claim (as applied by Finjan). See Ariad, 598 F.3d
22   at 1351.
23                  3.      Finjan Provides No Support For its Attack on SonicWall’s Experts
24          Finjan provides no support for its attack on SonicWall’s experts’ methodology, and no case
25   law finding that experts cannot consider the scope of claims informed by a plaintiff’s infringement
26   allegations. Instead, Finjan focuses on its strawman argument that SonicWall’s experts are re-
27   construing the claims, citing case law primarily relating to claim construction standards. But Finjan
28   does not identify a single “alternative claim construction” adopted by SonicWall’s experts.
                                                         5
      SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 1 TO PRECLUDE TESTIMONY ON WRITTEN DESCRIPTION
                      FROM SONICWALL’S TECHNICAL EXPERTS, CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 405 Filed 03/11/21 Page 8 of 9




 1   Dated: March 11, 2021                         Respectfully Submitted,

 2                                                 /s/ Nicole E. Grigg
                                                   Nicole E. Grigg (formerly Johnson)
 3                                                 Email: NEGrigg@duanemorris.com
                                                   DUANE MORRIS LLP
 4                                                 2475 Hanover Street
                                                   Palo Alto, CA 94304-1194
 5
                                                   Matthew C. Gaudet (Pro Hac Vice)
 6                                                 Email: mcgaudet@duanemorris.com
                                                   John R. Gibson (Pro Hac Vice)
 7                                                 Email: jrgibson@duanemorris.com
                                                   Robin L. McGrath (Pro Hac Vice)
 8                                                 Email: rlmcgrath@duanemorris.com
                                                   David C. Dotson (Pro Hac Vice)
 9                                                 Email: dcdotson@duanemorris.com
                                                   Jennifer H. Forte (Pro Hac Vice)
10                                                 Email: jhforte@duanemorris.com
                                                   1075 Peachtree Street, Ste. 2000
11                                                 Atlanta, GA 30309

12                                                 Joseph A. Powers (Pro Hac Vice)
                                                   Email: japowers@duanemorris.com
13                                                 Jarrad M. Gunther (Pro Hac Vice)
                                                   Email: jmgunther@duanemorris.com
14                                                 30 South 17th Street
                                                   Philadelphia, PA 19103
15
                                                   Attorneys for Defendant
16                                                 SONICWALL INC.

17

18

19

20

21

22

23

24

25

26

27

28
                                                      6
     SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 1 TO PRECLUDE TESTIMONY ON WRITTEN DESCRIPTION
                     FROM SONICWALL’S TECHNICAL EXPERTS, CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 405 Filed 03/11/21 Page 9 of 9




 1                                    CERTIFICATE OF SERVICE

 2        This is to certify that a true and correct copy of DEFENDANT SONICWALL INC.’S

 3   RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 1 TO PRELUDE TESTIMONY ON

 4   WRITTEN DESCRIPTION FROM SONICWALL’S TECHNICAL EXPERTS was served by

 5   ECF on all counsel of record on March 11, 2021.

 6
                                                        /s/ Nicole E. Grigg
 7                                                      Nicole E. Grigg
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       1
      SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 1 TO PRECLUDE TESTIMONY ON WRITTEN DESCRIPTION
                      FROM SONICWALL’S TECHNICAL EXPERTS, CASE NO. 5:17-CV-04467-BLF-VKD
